Citation Nr: 1719138	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  10-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from July 1991 to December 1991.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA contains additional VA treatment records dated through July 2016.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In February 2012, the Veteran testified at a Travel Board hearing at the RO, chaired by a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing is associated with the claims folder.  In November 2016, the Board sent the Veteran a letter offering her another hearing before a different VLJ that will ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016) (the Board member who conducts the hearing will participate in making the final determination of the claim).  However, in the same month the Veteran responded that she did not want a new hearing before a different VLJ. Accordingly, the Board will proceed to adjudicate the claim.  

In April 2012 and September 2014 Board decisions, the Board remanded the TDIU appeal for further development.  The case has since been returned to the Board for appellate review.  

The Board also sees that according to VBMS and the VA's Veterans Appeals Control and Locator System (VACOLS), the issue of entitlement to service connection hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) has been perfected to the Board (in August 2016) and certified to the Board (in September 2016).  Certification of issues on appeal by the Agency of Original Jurisdiction (AOJ) is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  38 C.F.R. § 19.35 (2016).  Regardless, the Board also sees that in the August 2016 VA Form 9 for this issue, the Veteran requested a Board videoconference hearing.  VACOLS further indicates that the RO has already acknowledged the Veteran's hearing request and has placed the Veteran in line to schedule her for her hearing for the hypertension issue.  Therefore, although this issue has been certified to the Board, it is not yet ripe for appellate review, and rather will be processed after the videoconference hearing occurs.  As such, the issue of entitlement to secondary service connection for hypertension remains under the jurisdiction of the RO at this time.

Finally, in May 2017, VA secured Chapter 31 vocational rehabilitation records for the Veteran.  This evidence is pertinent to the Veteran's TDIU appeal.  Notably, no waiver of RO consideration has been obtained by the VA.  In any event, the benefit the Veteran seeks (TDIU) is fully granted in this decision.  Consequently, a waiver by the Veteran of this additional, pertinent Chapter 31 vocational rehabilitation records is not necessary.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities:  PTSD, rated as 70 percent disabling; and bronchitis, rated as 0 percent disabling.  The combined service-connected disability rating is 70 percent.  Therefore, schedular percentage criteria for TDIU are met (under the combined rating table).    

2.  The combination of the Veteran's service-connected PTSD and bronchitis disabilities, or even the Veteran's PTSD disability standing alone, prevent her from securing or following a substantially gainful occupation consistent with her work and educational background.  

CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant TDIU claim.  However, the Veteran was provided adequate VCAA notice for the TDIU claim in October 2008.    

Moreover, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the TDIU issue on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92. 

II.  TDIU Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).    

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran contends that she is prevented from performing substantially gainful employment due to the combination of her service-connected PTSD and bronchitis disabilities.  The Veteran is currently 57 years of age.  She served in the U.S. Army from July 1991 to December 1991.  Post-service, she worked in various positions to include as a solderer, a teacher / child care worker, and a dispatcher.  She has not worked since 2002.  She has three years of college education classes.  

She asserts her service-connected PTSD causes anger, irritability, difficulty getting along with others, isolation, paranoia, depression, hypervigilance, destructiveness, suicidal thoughts and attempts, violence, and panic attacks.  She has problems with concentration and attention.  She has been on probation for domestic violence.  She only has a few limited friends and associates.  She says she is depressed a majority of the time.  She rarely leaves her home.  She claims she wants to work, but cannot deal with people.  She is anxious and paranoid around people, especially with crowds.  She is insubordinate and has an attitude problem at work.  She has engaged in instances of physical and verbal confrontations with various people on the job and in public - slapping them, punching them, or open use of profanity.  The Veteran reports aggressiveness, emotional outbursts, and inappropriate and negative reactions to personal / social situations.  As a result, she has been fired from all her jobs in the 1990s and early 2000s.  She also reports a suicide attempt in 2003.  She attempted to work in 2009, but she was unable to succeed.  She discontinued her Chapter 31 VA vocational rehabilitation that began in 2008 because it conflicted with medical and psychiatric therapy appointments. In short, the Veteran claims she is unable to obtain or maintain gainful employment, even sedentary work due to her PTSD and bronchitis, as she has been previously terminated due to incidents stemming from her PTSD-related symptoms.  See October 2008 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability); December 2008, November 2012, March 2016, and May 2016 Veteran's statements; March 2009 NOD; December 2009 VA Form 9; February 2012 Travel Board hearing; and December 2016 Post-Remand Brief.

The Veteran is service-connected for the following disabilities: PTSD, rated as 70 percent disabling; and bronchitis, rated as 0 percent disabling.  The combined service-connected disability rating is 70 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  Therefore, the schedular percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).  

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  38 C.F.R. § 4.16(a).  

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The evidence of record supports the award of a TDIU rating in this case.  

First, the Veteran has submitted credible lay statements and hearing testimony attesting to the current severity of the combination of her service-connected PTSD and bronchitis disabilities and their severe impact on her ability to function in a work setting.  

In addition, the following medical evidence is also supportive of the TDIU claim:

VA treatment records dated from 1996 to 2000 on Virtual VA document that the Veteran had on and off employment, but was struggling.  She could work if the job did not entail too much stress and she did not have too many other employees to interact with, due to her PTSD.  She had talks with supervisors about her psychiatric state.  In 1998 it was noted that she has chronic difficulties with relationships and authority due to PTSD, which has led to her quitting or being discharged from several jobs.  She reported instances of intense paranoia at her jobs and hearing voices.  

A November 2003 SSA Determination and Transmittal indicated that the Veteran was disabled due to a psychotic disorder (PTSD).  In determining that the Veteran was disabled, the SSA considered her functional capacity, education, age, and work experience.  While the decision by SSA on a claim before that agency is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's unemployability and the reasons for that determination are pertinent for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  In this case, the SSA's disability determination provides evidence in support of the Veteran's TDIU claim.  

An October 2003 VA interdisciplinary care plan record noted that the Veteran was "unemployed."  

VA vocational rehabilitation records (Chapter 31) dated in 2008 surmised that due to her service-connected PTSD diagnosis, the Veteran has difficulty working in a  traditional office setting.  She experiences a feeling that people are surrounding her and closing in - she feels paranoid and trapped.  She has a vocational goal of certification as a medical coder and biller.  Earlier vocational rehabilitation records dated in 1999 and 2000 indicate the Veteran's service connected disabilities do appear to materially contribute to her impairment of employability.  Her service-connected disabilities impose limitations that are a substantial part of her impairment of employability.  The Veteran appears to have a "severe" employment handicap due to the limitations imposed by her service-connected disabilities.  Her impairment and limitations include difficulty working with and around people and loud noises due to PTSD.  She also needs to avoid odors, fumes, dust, pollen and poor ventilation due to her bronchitis.  For her PTSD she receives ongoing treatment and medication.  She has an unstable job history and she is dependent upon SSDI for support.  Although the Veteran was deemed feasible for an employment goal, she failed to follow through by missing appointments both in 2000 and 2008.  Thus, the Veteran was not able to complete her vocational rehabilitation evaluation.  She failed to pursue her goal.  Her case was discontinued due to conflicting medical appointments.  She was asked to contact the office in the future.  

September 2009 and October 2009 VA psychology notes assessed the Veteran was "unemployable" due to PTSD.

A December 2009 VA psychology note on Virtual VA noted the Veteran remains upset about a situation in which she was told by an employer that she was qualified for a job, but that due to her potential violence, they could not hire her.  The Veteran resents being unemployable at this time.  Prior to developing PTSD, she was employable. 

December 2009 and January 2010 VA psychology notes on Virtual VA again added the Veteran was "unemployable" due to PTSD.

A March 2010 VA respiratory examination commented the Veteran continues to have the symptoms of intermittent productive cough sputum production from clear to yellow due to her service-connected bronchitis.  The Veteran has dyspnea mostly one exertion and at nighttime.  She also has complaints of nasal congestion, sinus headache, and sinus problems.  She has symptoms year round of shortness of breath, difficulty in breathing, and productive cough which gets worse during the rainy season, during pollen, and during spring and fall.  She has chronic bronchitis with intermittent flare ups during the rain or pollen seasons.  The Veteran has to use Proventil inhalers four times a day to relieve the shortness of breath and her other sinus symptoms. 

An October 2013 VA social worker addendum on Virtual VA states the Veteran last worked in 2003.  She receives Social Security Disability.  Her current vocational status is classified as "disabled."  

In April 2015 and July 2015 VA psychiatry progress notes, a treating VA psychiatrist who has treated the Veteran for seven years opined that the Veteran cannot gain nor maintain new employment; she also continues to have great difficulties in gaining and maintaining personal relationships with others and her own family.  She is unemployable due to PTSD.  She exhibits cognitive distortions. 

A March 2016 VA psychiatry note on Virtual VA assessed that the Veteran remains disabled from her PTSD alone.  It is the clinical opinion of this particular VA psychiatrist that the Veteran is considered unemployable.  She does not have the ability to gain employment nor maintain meaningful relationships.  She remains very fragile and continues to use her psychiatric therapy visits to vent and seek guidance.  

The Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU.

In contrast, the Board acknowledges that according to VA psychiatric and psychological examinations and opinions dated in February 2009, July 2012, August 2012, and October 2015, it was determined that the Veteran's nonservice-connected personality disorder, psychosis NOS, and substance abuse disorder are playing the largest role in her current lack of occupational functioning.  Due to her personality disorder, the Veteran manipulates and cons others and has been arrested various times.  Her auditory hallucinations are part of her psychotic disorder.  Due to her PTSD, she only has occupational impairment with reduced productivity and reliability.  Her PTSD symptoms are mild and only affect occupational tasks during periods of significant stress.  But her violence, stress, anger, and relationship discord are due to her nonservice-connected personality disorder and nonservice-connected substance abuse, not PTSD.  Several of the VA examiners opined it is less likely than not that her service-connected PTSD renders her unable to obtain or secure substantially gainful employment.  

The Board also acknowledges a latter October 2015 VA psychological examiner, after a psychological examination, found there was no mental disorder diagnosis for the Veteran.  The Veteran stood for much of the evaluation.  She said that she felt safer doing so.  This appeared to be more suggestive of hypervigilance than paranoia as the Veteran denied that anyone was attempting to harm her or conspiring against her and there were no behavioral signs of psychosis.  The Veteran completed a self-administered forced choice questionnaire that provides an overall estimate of the likelihood that an individual is feigning/exaggerating symptoms of psychiatric or cognitive dysfunction.  The Veteran's total score was elevated above the recommended cutoff score for the identification of likely feigning.  The Veteran endorsed a number of symptoms and impairment that are highly atypical of individuals who have genuine psychiatric or cognitive disorders.  The Veteran was administered a screening test that assessed malingering psychotic symptoms as well as other psychological symptoms.  In short, the results from this test were indicative of feigning symptoms.  The VA examiner observed that the Veteran is already service connected for PTSD.  However, the VA examiner was unable to determine if the Veteran currently meets the DSM-5 criteria for PTSD because she was not cooperative with the examination.  She was administered two tests and the results from both of the tests indicated that the Veteran was feigning symptoms.  The fact that the Veteran was not diagnosed with PTSD is not tantamount to saying that she does not have PTSD.  Instead, it reflects that because the Veteran was uncooperative the VA examiner was unable to differentiate possible legitimate symptoms from feigned symptoms.  Because of this, the VA psychological examiner was unable to provide the requested opinions regarding substance abuse, psychosis and the Veteran's occupational functioning.
 
With regard to the above VA psychiatric and psychological examinations that are unfavorable regarding the issue of entitlement to TDIU for the Veteran, the Board finds these VA examinations are outweighed by the totality of the other medical and lay evidence of record demonstrating entitlement to TDIU due to her service-connected PTSD and bronchitis disabilities.  The VA psychiatrists and psychologists only saw her for one hour, while VA psychiatrists in VA treatment records have been treating her for 7-8 years.  The VA examinations are incongruous as they contradict the totality of the evidence in the virtual record.  The Veteran has already been service-connected for PTSD by VA and assigned a high 70 percent rating.  Due to her military sexual trauma, the Veteran has continuously displayed a high level of hypervigilance, insecurity, as well as mistrust in men and an in ability to properly interact and socialize with others.  Consequently, the Veteran exhibits aggressiveness, emotional outburst, and inappropriately and negatively reacts to  personal / social situations, which is indicative of someone who suffers from PTSD.  See e.g., December 2016 Post-Remand Brief; November 2012 and March 2016 and May 2016 Veteran's statements.  

Moreover, with regard to the Veteran's nonservice-connected substance abuse disorder, psychotic disorder, and personality disorder, when it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the veteran's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  Consequently, the Board will consider all the Veteran's psychiatric symptoms, when determining impairment due to PTSD, without differentiating between distinct disorders.  The RO has essentially done the same in awarding the Veteran a high 70 percent rating for her service-connected PTSD.  A 70 percent rating for PTSD encompasses difficulty in adapting to stressful circumstances (including work or a work like setting) and inability to establish and maintain effective relationships due to PTSD.  See 38 C.F.R. § 4.130.    

The Board acknowledges that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment, although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  A Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Even without consideration of the effects of her age and nonservice-connected disorders, the evidence of record clearly shows the Veteran's service-connected disabilities, standing alone, prevent her from securing employment.  38 C.F.R. § 4.16(a), 4.19.  See also Blackburn v. Brown, 4 Vet. App. 395, 398 (1993); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In conclusion, the Board finds that the evidence supports the grant of entitlement to TDIU.  38 C.F.R. § 4.3.  The medical and lay evidence of record establishes that the combination of the Veteran's service-connected disabilities prevent her from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, the TDIU appeal is granted.  

In making this determination, the Board emphasizes that in the present case, the TDIU award can be based only on the effects of the Veteran's service-connected PTSD, as opposed to a combination of her multiple service-connected disabilities.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  A TDIU rating based on multiple service-connected disabilities would not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114(s).  Bradley, 22 Vet. App. 290-91.  In this regard, the Board emphasizes that the evidence of record reveals little to no functional impairment from her service-connected bronchitis disabilities.  There is certainly some impairment due to her service-connected bronchitis, but it is the Veteran's PTSD disability, standing alone, which can be said to prevent her from working.  


ORDER

Subject to the laws and regulations governing the payment of VA compensation, entitlement to a TDIU is granted.   




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


